DETAILED ACTION
Claims 1 – 22 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,8-10, 15-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (US Patent 9,571,341)1, in view of Danko (US Publication 2012/0210104 A1). 

Regarding claim 1, Kumar discloses a method, comprising: 
monitoring, at a node of a ring transport of an integrated circuit (IC) device [semiconductor device], a wire used to transmit clock wake signals around the ring transport [Col. 9 lines 12- 27: If an interface busy signal is low, that interface is considered by the router to be in idle condition, which idle condition can then be used by the router to make two decisions; either to shut off clock and flops in the input block connected to that interface, or to shut off the entire router if the rest of interfaces are already in idle condition and there are no other transactions ongoing or pending inside the router] ; and 
configuring the node into a clock suppression state for a first duration responsive to identifying an idle condition on the ring transport via the monitoring of the wire, wherein while in the clock suppression state the node suppresses further transmission of any clock wake signals received at the node [Col. 9 lines 12- 27: If an interface busy signal is low, that interface is considered by the router to be in idle condition, which idle condition can then be used by the router to make two decisions; either to shut off clock and flops in the input block connected to that interface, or to shut off the entire router if the rest of interfaces are already in idle condition and there are no other transactions ongoing or pending inside the router].
Kumar discloses shutting off the clock and flops in the input block connected to the detecting interface in idle condition. A routineer in the art would readily recognize that detecting interface idle condition occurs in one duration and shutting off the clock occurs in another duration. However, Kumar does not explicitly disclose clock suppression state for a first specified duration. In Kumar, the clock shutting period is not specified so it would wake up the block or the hardware device in response to the interrupt or wake up signal. Specifically, Kumar does not disclose the limitation “configuring the node into a clock suppression state for a first specified duration responsive to identifying an idle condition on the ring transport via the monitoring of the wire”.
Danko discloses configuring the node into a clock suppression state for a first specified duration [processor wake up time] responsive to identifying an idle condition on the ring transport via the monitoring of the wire [0030: When there is no software that requires processing, it is determined that the processor may be placed in the idle state][abstract: Suspendable interrupts are described that allow a processor to remain in an idle state for a longer period of time.], wherein while in the clock suppression state the node suppresses further transmission of any clock wake signals received at the node [0030: The processor wake time can be set based on one or more scheduled timers. The timer that occurs the earliest is set as the processor wake time. Once the processor wake time is set, the masking state of each suspendable interrupt][0033-0034]. In summary, Danko cures Kumar’s deficiency by disclosing in response to detecting the processor is in idle condition, suppressing or blocking all the interrupt signals coming to the processor during the specified wake time period. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumar and Danko together because they both directed to detect idle condition. Danko’s disclosing of detecting the idle condition of the processor and setting the processor wake up time to suspend all the interrupts coming into the processor would allow Kumar to dynamically allow the hardware block/device to be in the sleep mode for longer specified duration. Masking the interrupt for specified duration would save more power consumption because the device does not have to wake up constantly.  
Regarding claim 2, Kumar discloses the method of claim 1, further comprising: at each node of a plurality of nodes of the ring transport, switching from a clock gated state to a clocked state responsive to receiving a clock wake signal at the node [Col. 12 lines 24 – 43: The streaming bridge 700 can wake up and clock-enable that input interface block after it receives the wake up signal from the host. In an implementation, wake up signal for the FIFOs should be received at least one cycle ahead, before the actual message beats are written into the FIFOs. For this purpose, a conditional register 704 with a free running clock can be used to capture the first message beat. In the same cycle, the input FIFO can be clock enabled.][Col. 13 lines 12 – 23].
Regarding claim 3, Kumar discloses the method of claim 1, wherein: the idle condition comprises a lapse of a second specified duration since a clock wake signal without a following data packet was received at the node [Col. 7 lines 38 – 50: An objective of coarse clock gating of hardware elements in a NoC is to save power when the hardware elements are in idle condition for a long period of time. This is different from fine-grained clock gating (usually covered by synthesis logic), which controls clock gating on a cycle-by-cycle basis. Coarse-grained clock gating turns off all branches of the clock tree associated with the hardware element during any period of inactivity, saving power in un-clocked flops of the hardware element and also the power required to drive associated clock network.].
Regarding claims 8 – 10, these claims are rejected for the same reasons as set forth in claims 1 – 3 above. 
Regarding claim 15, Kumar and Danko disclose the IC device of claim 8, wherein the IC device comprises a processor [Kumar: Col. 14 lines 7 – 13: processor] [Danko: abstract].
Regarding claims 16 – 18, these claims are rejected for the same reasons as set forth in claims 1-3 above. 
Regarding claim 22, this claim is rejected for the same reasons as set forth in claim 15.
Allowable Subject Matter
Claims 4-7,11-14 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 07/19/2022 have been fully considered but are moot in view of new ground(s) of rejection because the arguments do not apply to any of the references being used in the current rejection. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/             Primary Examiner, Art Unit 2187                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Kumar was cited in the previous office action.